DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
This office action is in response to the amendment filed 11/04/2021.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 11/04/2021, have been entered.
The rejection under 35 U.S.C. 103 of claims 1, 6-7, 9-10, 12-13, 21-22, 24-25, 27-28, 30-31, 33-35, and 37-38 as being unpatentable over Lin et al (US 2015/0194615 A1) in view of Nishizeki et al (JP 2013/033915 A) is withdrawn.
	Claims 1, 27, and 33 have been amended.
	Claim 39 has been added.
	Claim 25 has been cancelled.
	Claims 1, 6-7, 9-10, 12-13, 21-22, 24-25, 27-28, 30-31, 33-39 are pending in the application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments dated 03/23/2021 with respect to the rejections over Ise et al (US 2009/0309490 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, 12-13, 21-22, 24-25, 27-28, 30-31, 33-36, and 38-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) in view of Wang et al. (US 2017/0358761 A1).
With respect to claim 1, Lin teaches a compound having the formula below which meets the requirements of instant Formula I:

    PNG
    media_image1.png
    372
    377
    media_image1.png
    Greyscale

In this formula, rings A and D are each a 6-membered carbocyclic (benzene) ring and rings B and C are each a 6-membered heterocyclic (pyridine) ring (paragraph 0016, lines 3-5), RB and RC  represent 0 substituents (paragraph 0017), L1 and L3 are each independently a direct bond, and L2 is an isopropyl group, (paragraphs 0018-19 and 0021), X1 and X4 are carbon atoms, and X2 and X3 are nitrogen atoms (paragraph 0023, claims 9, 10, 21 and 22), Q1 is oxygen, and the remaining three of Q are a direct bond (paragraph 0024, lines 1-3), and RA and RD represent an alkyl group joined into a ring (paragraph 0021).
This forms the compound below.

    PNG
    media_image2.png
    312
    227
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when rings A and D are each a 6-membered carbocyclic (benzene) ring and rings B and C are each a 6-membered heterocyclic (pyridine) ring, RB and RC  are hydrogen atoms, L1 and L3 are a direct bond, and L2 is an isopropyl group, X1 and X4 are carbon atoms, and X2 and X3 are nitrogen atoms, Q1 is oxygen, and the remaining three of Q are a direct bond, and RA and RD represent an alkyl group (paragraph 0021).
However, while Lin does teach that RA and RD can be joined into a ring (paragraph 0021), Lin does not teach that the linking group between RA and RD should comprise a shortest connection between two rings of at least 4 atoms and includes alkyl.
Wang teaches macrocyclic compounds that are electroluminescent that emit intense blue or deep blue light.
Wang teaches that certain compounds have high chemical and/or thermal stability and points to Figures 8A and B for representative examples. Figures 8A and B are pictured below to facilitate discussion.

    PNG
    media_image3.png
    758
    563
    media_image3.png
    Greyscale

A person of ordinary skill would recognize the macrocyclic compound in Figure 8B demonstrates higher thermal stability than the tetradentate compound in Figure 8A and the only different between the two compounds is that the alkyl substituents have been joined into a long alkyl chain. A person of ordinary skill would also recognize that thermogravimetric analysis is performed on a pure compound and the results do not depend on device structure, so the different in thermal stability can be attributed to just chemical structure.
When the alkyl groups of Lin are joined into a long alkyl chain, as taught by Wang, it forms the compound below.

    PNG
    media_image4.png
    345
    224
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form join the alkyl groups of Lin into a long alkyl bridging version of the compound of Lin, and form a compound which meets the requirements of the instant claims as Wang teaches that as a result of their high stability, these compounds are suitable for vacuum deposition methods used in fabricating single- or multi-layer OLED devices (paragraph 0090).
With respect to claim 7, Lin and Wang teach the compound of claim 1, and Lin teaches one of Q1 through Q4 is oxygen, and the remaining three of Q are a direct bond (paragraph 0024, lines 1-3) as discussed above.
With respect to claims 9 and 10, Lin and Wang teach the compound of claim 1, and Lin teaches X1 through X4
With respect to claims 12 and 13, Lin and Wang teach the compound of claim 1, and Lin teaches L1, L2, L3 and L4 are each independently a direct bond, BR, NR, PR, O, S, Se, C=O, S=O, SO2, CRR’, SiRR’, GeRR’, and combinations thereof (paragraphs 0018 and 19).
With respect to claim 21, Lin and Wang teach the compound of claim 1, and Lin teaches X1 through X4 may be each independently a carbon or nitrogen atom (paragraph 0023, claims 9, 10, 21 and 22). A person of ordinary skill in the art would know how to form a carbene ligand within these limitations.
With respect to claim 22, Lin and Wang teach the compound of claim 1, and Lin teaches X1 through X4 may be each independently a carbon or nitrogen atom (paragraph 0023, claims 9, 10, 21 and 22). These limitations could be used to form any of the embodiments of the instant claim.
With respect to claim 24, Lin and Wang teach the compound of claim 1, and L4 is a C5 alkyl group, as pictured above.
With respect to claim 27, Lin and Wang teach the compound of instant Formula I, as discussed above. Lin also teaches the inventive OLED device may comprise an anode, cathode, and an organic layer between the anode and cathode, and the organometallic compound of instant Formula I may be found in the organic layer (paragraph 0025, lines 3-6). 
With respect to claim 28, Lin and Wang teach the device of claim 27, and Lin teaches the compound may be an emissive or non-emissive dopant in the organic layer of an OLED device (paragraph 0088).
With respect to claims 30 and 31, Lin and Wang teach the OLED of claim 27, and Lin teaches the organic layer may further comprise a host such as the one pictured below which meets the requirements of the instant claims.

    PNG
    media_image5.png
    153
    289
    media_image5.png
    Greyscale

With respect to claim 33, Lin and Wang teach a compound according to instant Formula I, as discussed above. Lin also teaches the device may be selected as a consumer product (paragraph 0087). Lin also teaches the organic light-emitting device may comprise an anode, a cathode, and an organic layer comprising a compound of instant Formula I, as discussed above. 
With respect to claim 34, Lin and Wang teach the consumer product of claim 33, and Lin teaches that OLEDs are useful as flat panel displays (paragraph 0005, lines 2-4).
With respect to claim 35, Lin and Nishizeki teach the compound of claim 1, and Lin teaches the embodiment of the instant claim, pictured below, when rings A and D are selected as 6-membered carbocyclic ring (phenyl, paragraph 0060, lines 4-6), ring B and C are selected as 6-membered heterocyclic rings (pyridine, paragraph 0060, lines 4-6), and Q1 is selected as an oxygen atom (paragraph 0062). 

    PNG
    media_image6.png
    168
    134
    media_image6.png
    Greyscale

With respect to claim 38, Lin and Wang teach the compound of claim 1, and the compound is identical to instant Compound 47.

Claims 1, 6, 9, 12-13, 22, 24, 27, 33-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (US 2009/0309490 A1).
With respect to claim 1, Ise teaches a compound according to instant Formula I, which is pictured below.

    PNG
    media_image7.png
    220
    305
    media_image7.png
    Greyscale

In this formula, each of L1 -L3 are a single bond or a linking group (paragraph 0023, lines 1-2), and all R characters are hydrogen atoms (paragraph 0023, lines 3-4). The linking group L3 is comprised of a combination of a 1,3-substituted phenylene group and two methylene groups (paragraph 0044, lines 1-6), and R4 and R8 are joined through an isopropyl linking group to form a macrocyclic compound.
This forms the compound below.

    PNG
    media_image8.png
    390
    204
    media_image8.png
    Greyscale

This compound meets the requirements of instant Formula I when rings A and D are 6-membered heterocyclic rings, rings B and C are 6-membered carbocyclic rings, X1 and X4 are nitrogen atoms, X2 and X3 are carbon atoms, each of Q1-4 are a direct bond, M is a platinum atom, L1 and L3 are a direct bond, L2 is a CRR’, where R and R’ are an alkyl (methyl) group, and L4 includes aryl and has at least 5 atoms.
Although Ise does not explicitly state that the two phenyl rings may also be linked to form a macrocyclic compound, the ability for these two rings to be bridged is demonstrated in several embodiments of the invention such as compounds 98, 101-113, 116, 129-130, 134-137, 139, 141-142, 144-145, 147-148, 152-160, and many others.
Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light-emitting device which has high luminance and high external quantum efficiency, and is excellent in durability (paragraph 0107), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 6, Ise teaches the compound of claim 1, as discussed above, which has 4 direct bonds, as discussed above.
With respect to claim 9, Ise teaches the compound of claim 1, as discussed above, which has two nitrogen atoms and two carbon atoms.
With respect to claim 12, Ise teaches each of L1-3 can be a direct bond, as discussed above.
With respect to claim 13, Ise teaches a compound of claim 1, as discussed above, where L2 is not a direct bond.
With respect to claim 22, Ise teaches a compound of claim 1, as discussed above, which meets the requirements of the instant claim, as pictured below.

    PNG
    media_image9.png
    228
    219
    media_image9.png
    Greyscale

With respect to claim 24, Ise teaches a compound of claim 1, as discussed above, which has a linking group comprising two methyl groups and a 1,3-phenylene group.
With respect to claim 27, Ise teaches the invention is drawn towards an organic electroluminescent device having an anode and cathode (“a pair of electrodes”), and at least one organic layer including  at least one platinum quadridentate complex (paragraph 0010). Ise also teaches a compound according to Formula I, as discussed above.
With respect to claims 33-34, Ise teaches the organic EL device of the invention can be preferably used for display devices (paragraph 0104). Ise also teaches a compound according to Formula I, as discussed above. 
With respect to clam 35, Ise teaches the compound of claim 1, and the compound is selected as the first embodiment, as pictured above.
With respect to claim 37, Ise teaches the compound of claim 1, and the shortest connection between rings A and D across L4 has at least five atoms and comprises an aryl ring, as pictured above.
With respect to claim 38, Ise teaches the compound of claim 1, and it is identical to instant Compound 61.
With respect to claim 39, Ise teaches the compound of claim 1, as discussed above. Ise also teaches a 1,4-phenylene linking group, which would read on instant linking group 17 when combined with the two methyl group discussed above.
Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light-emitting device which has high luminance and high external quantum efficiency, and is excellent in durability (paragraph 0107), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786